DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 01/07/2022 is acknowledged.
Claims 11-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,731,057 (hereafter ‘057).
Regarding claims 1, 3 and 9-10, ‘057 claims an edge treatment comprising a metal facia strip, a PVC membrane having a barrier layer, a primer layer and a pressure sensitive adhesive layer. (claim 1). ‘057 further claims a primer layer. (claim 10). Claim 1 further refers to the prevention of plasticizer migration.
Regarding claim 2, 4 and 7, ‘057 claims a thickness in the range of 0.2 to 0.6 mm for the barrier layer (claim 7) and 0.167-2.5 mm for the barrier layer. (claim 4).
Regarding claims 5-6 and 8, ‘057 claims an acrylonitrile rubber barrier layer and bromobutyl rubber adhesive. (claims 2-4).

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barksdale et al. (U.S. Pat. No. 9,127,460) in view of Funayama et al. (U.S. App. Pub. No. 2013/009829) and Lane et al. (U.S. Pub. No. 2006/0251890).
Regarding claims 1 and 3, Barksdale et al. teaches a thermoplastic flashing laminate comprising a thermoplastic sheet having a top and bottom surface (Fig. 1, col. 2, line 63-66) wherein the bottom surface includes an adhesive layer (adhesive tape, element 22) which may include a release liner (element 24). (col. 3, line 1- col. 4,line 12). The thermoplastic sheet may be made of PVC (col. 2, lines 15-21). The flashing laminate is applied onto a roof (Fig. 2) containing a metal flashing (element 34) (col. 4, lines 24-37) and a thermoplastic roofing membrane (element 32) such that a part of the thermoplastic roofing membrane is between said roof and said metal flashing element (Fig. 2) and wherein the thermoplastic roofing membrane may also be made of PVC (col. 4, lines 13-23). The thermoplastic sheet therefore bonds the thermoplastic roofing membrane to the metal facia strip.
Barksdale et al. does not teach that the flashing laminate includes a barrier layer effective to prevent plasticizer migration.
Funayama et al. teaches a solar cell module comprising a PVC backing having an adhesive layer laminated thereon. (Abstract). Funayama et al. teaches that the plasticizers (such as phthalates, par. [0064]) in the PVC tend to migrate to adjacent resin layers provided on the surface of the PVC material. (par. [0031]). In order to prevent migration of the plasticizers into 
It would have been obvious to one of ordinary skill in the art to apply a phthalate migration prevention layer between the PVC backing and the adhesive layer in Barksdale et al.
One of ordinary skill in the art would have found it obvious to apply a barrier layer between the adhesive and the PVC layer to prevent plasticizer migration into the form adhesive which would impair the adhesive properties thereof.

Funayama et al. does not teach the presence of a primer layer on the surface of the barrier layer.
Lane et al. teaches a pressure sensitive adhesive laminate comprising a first filmic polymer, an adhesive layer and a tackifier layer. (Abstract). Lane et al. teaches applying a barrier layer onto the outer surface of the first filmic layer to prevent migration of constituents into the filmic layer. (par. [0054]). Lane et al. further teaches applying a primer layer between the two layers for enhancing adhesion between the adhesive and filmic layer. (Id.).
It would have been obvious to one of ordinary skill in the art to apply a primer layer onto the surface of the barrier layer.
One of ordinary skill in the art would have found it obvious to provide a primer layer on the surface of the barrier layer in order to improve adhesion between the adhesive and the barrier layer.

Regarding claims 2, 4 and 7, the thickness of each of the barrier layer and primer layer would be suitably selected to the appropriate thicknesses in Barksdale et al. to provide sufficient In re Aller, 220 F.2d 454, 456 (CCPA 1955). MPEP 2144.05 (II).

Regarding claims 5-6, the barrier layer material in Funayama et al. includes nitrile rubber (i.e. acrylonitrile). (par. [0040]).
Regarding claims 8, the adhesive layer of Funayama et al. includes adhesive disclosed in several U.S. patents including 6,120,869 which teaches the use of brominated butyl rubber as a principal adhesive constituent. (col. 3, lines 43-57).

Regarding claim 9-10, the roof surface of Barksdale et al. contains the thermoplastic laminate structure. (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/11/2022